Case 5:20-mj-00007 Document 2 Filed on 01/01/20 in TXSD Page 1 of 1

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Jose LUGO-Ramirez
I, Ricardo Gomez, declare and state as follows:

On or about December 31, 2019 the defendant Jose LUGO-Ramirez was apprehended near Hebbronville, TX. After a
brief interview it was determined that, Jose LUGO-Ramirez was an undocumented alien from Mexico and subsequently
placed under arrest. Further investigation revealed that Jose LUGO-Ramirez was previously REMOVED from the
United States on 11/15/2019 at Del Rio, TX. There is no record that Jose LUGO-Ramirez has applied for or received
permission from the Attorney General or the Secretary of Homeland Security to re-enter the United States after
deportation.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on 01/01/2020 at Laredo, TX.

 

Ricardo Gomez
Border Patrol Agent
United States Border Patrol

Having reviewed the foregoing declaration, I find probable cause that the defendant(s) named above committed an
offense against the laws of the United States and may therefore be further detained pending presentment before a judicial
officer.

Executed on at

 

Sam Sheldon
United States Magistrate Judge
